Exhibit 10.2

EMPLOYMENT AGREEMENT

 

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into this 7th day of May,
2014 (the “Signing Date”) and is effective as of April 28, 2014 (the
“Commencement Date”) between ATHERONOVA, INC., a Delaware corporation (the
“Company”) and MARK SELAWSKI (the “Executive”).

 

WHEREAS, the Board of Directors of the Company (the “Board”) has approved and
authorized the entry into this Agreement with Executive; and

 

WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions for the employment relationship of Executive with the Company.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Company and Executive hereby agree as follows;

 

1. Term. Subject to the termination provisions of Section 11 below, the term of
this Agreement shall be one (1) year (“Term”), commencing on the Commencement
Date and ending immediately prior to the first anniversary of the Commencement
Date (the “Termination Date”).

 

2. Employment. Executive shall be employed as, and hold the title of Chief
Financial Officer of the Company from the Commencement Date until such
employment is terminated in accordance with this Agreement. Executive, in his
capacity as Chief Financial Officer will have the full range of executive duties
and responsibilities that are customary for public company CFO positions.
Executive shall report to and take direction from the Chief Executive Officer
and shall have supervision and responsibility for, the financial affairs of the
Company and shall have such other powers and duties as may be from time to time
assigned to him by either the Board or the Chief Executive Officer of the
Company. Executive shall devote substantially all of his time, attention and
energies to the business and affairs of the Company.

 

The volume weighted average price of the Company’s common stock (“VWAP”) used in
all calculations of Base Salary and Bonus shall be calculated based on the
Signing Date.

 

3. Salary.

 

3.1      The Company shall pay Executive an annual gross salary at an initial
annual rate of $190,000 (the “Base Salary”). The Base Salary shall be payable by
the Company to Executive in substantially equal installments not less frequently
than semi-monthly (two times per month).

 

3.2      Notwithstanding subparagraph 3.1 above, in the event that at any time
during the Term the Company successfully completes a capital funding of at least
$12,000,000 (the “Funding”) at no more than a 25% discount to the Company’s 30
day VWAP, then the Base Salary shall increase to the annual rate of $210,000
upon closing of such Funding, or $220,000 if the Funding is consummated at no
more than a 5% discount to the 30 day VWAP.

 

 
 

--------------------------------------------------------------------------------

 

 

3.3      Participation in deferred compensation, discretionary bonus,
retirement, stock option and other Executive benefit plans and in fringe
benefits shall not reduce the Base Salary; provided, however, that voluntary
deferrals or contributions to such plans shall reduce the current cash
compensation paid to Executive but shall not reduce the Base Salary hereunder.

 

4. Bonus. Executive shall be given a cash bonus (“Bonus”) of the following
percentages of the Base Salary in effect at the time for;

 

a) Financing Bonus-the closing date of the Funding by August 1, 2014 based on
the following:

1) 30% if the Funding is closed at no greater than a 5% discount to the
Company’s 30 day VWAP;

2) 20% if the Funding is closed at no greater than a 20% discount to the 30 day
VWAP; or

3) 5% if the Funding is closed.

If the Company successfully completes a capital funding of at least $14,000,000
by August 1, 2014 and the other conditions above are satisfied, an additional 5%
bonus rate applies to the bonus rates above. The financing bonus shall be paid
to Executive within ten days after completion of the funding transaction.

 

b) Licensing Bonuses-

1) for any board-approved out-licensing of any current or future products:

A) 20% for licensing in the United States; and

B) 10% for each territory agreement outside of the United States.

2) for any board-approved in-licensing:

A) 10% for preclinical products with United States rights;

B) 20% for clinical products with United States rights.

3) 10% bonus for any approval of fast-track or other accelerated regulatory
pathways in the United States by December 31, 2014.

All licensing bonuses shall be paid to the Executive within ten days after the
signing of any agreements or issuance of regulatory documents.

 

5. Participation in Stock Options, Health Insurance, Retirement and Executive
Benefit Plans; Moving Expenses.

 

5.1      Executive shall participate in stock options as follows:

 

 

(a) Executive shall also be eligible for subsequent options during the term of
this Agreement as determined by the Board under the Company’s 2010 Stock
Incentive Plan, as amended (the “Plan”).

 

 
 

--------------------------------------------------------------------------------

 

 

(b) For purposes of this Agreement, “Change in Control” means the occurrence of
any of the following events:

 

(i) the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and the rules thereunder) of
“beneficial ownership” (as determined pursuant to Rule 13d-3 under the Exchange
Act) of securities entitled to vote generally in the election of directors
(“voting securities”) of the Company that represent 50% or more of the combined
voting power of the Company’s then outstanding voting securities, other than:

 

a. an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company, or

 

b. an acquisition of voting securities by the Company or a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company, or

 

c. an acquisition of voting securities pursuant to a transaction described in
clause (iii) below that would not be a Change in Control under clause (iii);

 

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board; or

 

 
 

--------------------------------------------------------------------------------

 

 

(iii) the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case, other than a
transaction:

 

a. which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, more than 50% of the
combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction, and

 

b. after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause b. as beneficially owning 50% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction.

 

 

5.2 Executive and his spouse and eligible dependents shall be entitled to
participate in the Company’s health and dental insurance program effective as of
the Commencement Date and the Company shall pay all premiums for said insurance
for Executive and eligible dependents under the applicable plans. If Executive
is not immediately eligible for participation due to the eligibility
restrictions under such program, the Company will reimburse Executive for any
COBRA premiums for him and his spouse until such time as they become eligible.

 

5.3 In addition to the foregoing, Executive shall be entitled to participate
with other similarly situated executive officers of the Company based on
position, tenure and salary in any plan of the Company relating to stock
purchases, pension, thrift, profit sharing, life insurance, disability
insurance, education, or other retirement or Executive benefits that the Company
has adopted or may hereafter adopt for the benefit of its executive officers.

 

 

5.4 Executive agrees that the Company may apply for and take out in its own name
and at its own expense such “key person” life insurance upon the life of
Executive as the Company may deem necessary or advisable to protect its
interests; provided, however, that (i) such insurance coverage does not
otherwise diminish or restrict Executive’s eligibility for and/or participation
level in any benefit plan or arrangement described in Sections 5.2 and 5.3
above, (ii) such coverage does not otherwise diminish any other economic benefit
to which Executive is entitled pursuant to the terms of this Agreement, and
(iii) no taxable income is attributed to Executive as a result of such coverage.
Executive agrees to reasonably assist and reasonably cooperate with the Company
in procuring such insurance, including (without limitation) submitting to
medical examinations for purposes of obtaining and/or maintaining such
insurance. Employee agrees that he shall have no right, title or interest in and
to such insurance.

 

6. Automobile. The Company shall provide Executive a car allowance of $300 per
month, payable on the Commencement Date and on the 1st day of each calendar
month thereafter. The Company, with Executive’s consent, may substitute a
company-provided leased vehicle in lieu of the car allowance, provided such
leased vehicle is reasonable and appropriate for Executive’s use in his capacity
as CFO of the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

7. Vacation. Executive shall be entitled to three (3) weeks annual paid vacation
in accordance with the Company’s policy, in addition to holidays and other paid
time off (excluding vacation) provided to similarly situated executive officers
of the Company. The maximum amount of accrued vacation to which Executive may be
entitled at any time is ten (10) weeks.

 

8. Business Expenses. During such time as Executive is rendering services
hereunder, Executive shall be entitled to incur and be reimbursed by the Company
for all reasonable business expenses, including but not limited to mobile
telephone and text messaging charges. The Company agrees that it will reimburse
Executive for all such expenses upon the presentation by Executive, on a monthly
basis, of an itemized account of such expenditures setting forth the date, the
purposes for which incurred, and the amounts thereof, together with such
receipts showing payments in conformity with the Company’s established policies.
Reimbursement for approved expenses shall be made within a reasonable period not
to exceed 30 days after the approval of Executive’s an itemized account.

 

9. Representations and Warranties. Executive hereby represents and warrants to
the Company, as a material inducement for the Company to enter into this
Agreement, that to the knowledge of Executive, other than confidentiality
agreements with former employers relating to the disclosure or use of
proprietary information of such former employers and non-solicitation covenants
with former employers having a scope substantially similar to those contained in
Section 13.4 of this Agreement, Executive is not subject to any agreements with
prior employers that would have a material adverse impact on the Company’s
operations or materially interfere with Executive’s performance of his
obligations hereunder.

 

 

10. Indemnity. The Company shall to the extent permitted and required by law,
indemnify and hold Executive harmless from costs, expense or liability arising
out of or relating to any acts or decisions made by Executive in the course of
his employment to the same extent the Company indemnifies and holds harmless
other officers and directors of the Company in accordance with the Company’s
established policies. This indemnity shall include, without limitation,
advancing Executive attorney’s fees to the fullest extent permitted by
applicable law. The Company agrees to continuously maintain Directors and
Officers Liability Insurance with reasonable limits of coverage and to include
Executive within said coverage while Executive is employed by the Company and
for at least sixty (60) months after the termination of Executive’s employment
by the Company.

 

11. Termination. Executive’s employment with the Company may be terminated for
the reasons set forth below.

 

11.1 Death. This Agreement shall terminate upon Executive’s death. The Company
shall pay Executive’s estate (i) on the date it would have been payable to
Executive any unpaid Base Salary and accrued vacation earned prior to the date
of Executive’s death, (ii) within 30 days after the conclusion of the quarter
following Executive’s death, any unpaid Bonus prorated to the date of
Executive’s death, and (iii) any unpaid reimbursements due Executive for
expenses incurred by Executive prior to Executive’s death, upon receipt from
Executive’s personal representative of receipts therefor. Any stock incentive
awards granted to Executive that have not vested as of the date of Executive’s
death shall terminate on the date of Executive’s death, but all vested but
unexercised stock incentive awards granted to Executive will be exercisable by
Executive’s heirs in accordance with the Plan.

 

 
 

--------------------------------------------------------------------------------

 

 

11.2 Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, he shall have been absent from the full time performance of
substantially all of his material duties with the Company for 90 consecutive
days or 180 days total within any 12-month period, his employment may be
terminated by the Company or by Executive for “Disability.” Termination shall
occur 30 days after a notice of a written termination is delivered to Executive
by the Company or by Executive to the Company (the “Effective Date of
Termination”). The Company shall pay Executive:

 

(i) any unpaid Base Salary and accrued vacation earned prior to the date of
Executive’s Effective Date of Termination for Disability,

 

(ii) any unpaid reimbursements due Executive for expenses incurred by Executive
prior to Executive’s Effective Date of Termination for Disability, pursuant to
paragraph 8, and

 

(iii) if Executive is not covered by any other comprehensive insurance that
provides a comparable level of benefits, the Company will offer COBRA coverage
without administrative markup up to 18 months following the Effective Date of
Termination for Disability or the maximum term allowable by then applicable law
for coverage of Executive and his eligible dependents. Any stock incentive
awards granted to Executive that have not vested as of Executive’s Effective
Date of Termination for Disability shall terminate on the date of Executive’s
Effective Date of Termination for Disability, but all vested but unexercised
stock incentive awards granted to Executive will be exercisable by Executive’s
in accordance with the Plan.

 

11.3 Cause. The Company may terminate Executive’s employment hereunder for
Cause. For purposes of this Agreement, “Cause” means:

 

(i) an act or acts of dishonesty undertaken by Executive and intended to result
in material personal gain or enrichment of Executive or others at the expense of
the Company;

 

(ii) gross misconduct that is willful or deliberate on Executive’s part and
that, in either event, is materially injurious to the Company, including but not
limited to sexual harassment, embezzlement, theft, and disclosure of Company
trade secrets;

 

(iii) the conviction of Executive of a felony; or

 

(iv) the material breach of any terms and conditions of this Agreement by
Executive, which breach has not been cured by Executive within 30 days after
written notice thereof to Executive from the Company.

 

The cessation of employment by Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to Executive a copy of a
resolution, duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board.

 

Any dispute as to whether Cause to dismiss Executive exists shall be resolved by
arbitration conducted in Orange County, California in accordance with the rules
of the American Arbitration Association and by a single arbitrator reasonably
acceptable to Executive and the Company.

 

In the event of termination for Cause, Executive will be entitled to such Base
Salary and accrued vacation pay and benefits as have accrued under this
Agreement through the date of termination which accrued amounts shall be payable
on the Effective Date of Termination for Cause, and to extend his insurance
coverage at his own expense for up to 18 months following the Effective Date of
Termination for Cause or the maximum term allowable by then applicable law for
coverage of Executive and his eligible dependents, but will not be entitled to
any other salary, benefits, bonuses or other compensation after such date.

 

 
 

--------------------------------------------------------------------------------

 

 

11.4 Without Cause. This Agreement may also be terminated by the Company at any
time by the delivery to Executive of a written notice of termination. Upon such
termination, Executive shall be entitled to receive the following (collectively,
the “Severance Benefits”):

 

(1) on the Effective Date of Termination without Cause, Executive will be paid
such Base Salary, vacation, and other benefits as have been earned under this
Agreement through the date of termination and, if Executive is not covered by
any other comprehensive insurance, the Company will pay Executive an amount
equivalent to Executive’s COBRA payments up to 18 months following the Effective
Date of Termination without Cause or the maximum term allowable by then
applicable law for coverage of Executive and his eligible dependents;

 

(2) Executive will also be paid a lump sum severance per the following:

a) eight months then current Base Salary if the Funding is consummated by August
1, 2014 at no greater than a 25% discount to the Company’s 30 day VWAP;
otherwise

b) four months of then current Base Salary;

 

 

(3) in the event of a termination without Cause during the eighteen month (18)
month period following a Change in Control, any stock incentive awards granted
to Executive and any replacement options in any successor entity that were
obtained by Executive in exchange for stock incentive awards granted to
Executive by the Company that have not vested as of Executive’s Effective Date
of Termination without Cause (“Unvested Options”) shall expire on the date of
Executive’s Effective Date of Termination without Cause;

 

(4) as a condition to receipt of the consideration described in clauses (2) and,
if applicable, (3) above, the Company and Executive shall execute a General
Release to be determined at the time of termination.

 

11.5 By Executive. Executive may terminate this Agreement upon 30 days written
notice to the Company.

 

(a) In the event Executive terminates this Agreement for “Good Reason,”
Executive shall be entitled to receive the Severance Benefits. As used herein,
“Good Reason” shall mean:

 

(i) any removal of Executive from, or any failure to nominate or re-elect
Executive to, his current office, except in connection with termination of
Executive’s employment for death, Disability or Cause; provided, however, that
any removal of Executive from, or any failure to re-elect Executive to his
current office (except in connection with termination of Executive’s employment
for Disability) shall not diminish or reduce the obligations of the Company to
Executive under this Agreement;

 

(ii) the failure of the Company to obtain the assumption of this Agreement by
any successor to the Company, as provided in this Agreement;

 

 
 

--------------------------------------------------------------------------------

 

 

(iii) in the event of a Change in Control:

 

 

a.

(1) any reduction in Executive’s then-current Base Salary or any material
reduction in Executive’s comprehensive benefit package (other than changes, if
any, required by group insurance carriers applicable to all persons covered
under such plans or changes required under applicable law),

 

(2) the assignment to Executive of duties that represent or constitute a
material adverse change in Executive’s position, duties, responsibilities and
status with the Company immediately prior to a Change in Control, or

 

(3) a material adverse change in Executive’s reporting responsibilities, titles,
offices, or any removal of Executive from, or any failure to re-elect Executive
to, any of such positions; except in connection with the termination of
Executive’s employment for Cause, upon the disability or death of Executive, or
upon the voluntary termination by Executive;

 

 

b.

the relocation of Executive’s place of employment from the location at which
Executive was principally employed immediately prior to the date of the Change
in Control to a location more than 50 miles from such location; or

 

 

c.

the failure of any successor to the Company to assume and agree to perform the
Company’s obligations under this Agreement; or

 

 

 

(iv) the material breach of any terms and conditions of this Agreement by the
Company, which breach has not been cured by the Company within thirty (30) days
after written notice thereof to the Company from Executive.

 

(b) Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any circumstance constituting Good Reason
hereunder. If it shall be determined that any payment or distribution by the
Company to or for the benefit of Executive hereunder (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”) or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereafter collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable after Executive is informed in writing of such claim.

 

 
 

--------------------------------------------------------------------------------

 

 

(c) In the event Executive terminates this Agreement other than for Disability
or Good Reason, the Company shall pay Executive:

 

(i) on the date it would have been payable to Executive, any unpaid Base Salary
and accrued vacation pay earned prior to the date of Executive’s termination,
and

 

(ii) any unpaid reimbursements due Executive for expenses incurred by Executive
prior to the date of Executive’s termination, pursuant to Section 8.

 

Executive shall have the right to exercise any vested stock options in
accordance with the terms of the Plan and to extend his insurance coverage at
his own expense for up to 18 months following the Effective Date of Termination
or the maximum term allowable by then applicable law for coverage of Executive
and his eligible dependents.

 

12. Assignment.

 

12.1 This Agreement may not be assigned by Executive.

 

12.2 This Agreement may be assigned by the Company provided that the Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform under this
Agreement in the same manner and to the same extent that the Company would be
required to perform as if no such succession had taken place.

 

13. Covenants.

 

13.1 Confidential Information. During the term of this Agreement and for a
period of four months thereafter, Executive shall not, except as may be required
to perform his duties hereunder or as required by applicable law or court order,
disclose to others for use, whether directly or indirectly, any Confidential
Information regarding the Company. “Confidential Information” shall mean
information about the Company, its subsidiaries and affiliates, and their
respective clients and customers that is not available to the general public or
that does not otherwise become available to the general public, and that was
learned by Executive in the course of his employment by the Company, including,
without limitation, any data, formulae, methods, information, proprietary
knowledge, trade secrets and client and customer lists and all papers, resumes,
records and other documents containing such Confidential Information. Executive
acknowledges that such Confidential Information is specialized, unique in nature
and of great value to the Company, and that such information gives the Company a
competitive advantage. Upon the termination of his employment, Executive will
promptly deliver to the Company all documents, maintained in any format,
including electronic or print, (and all copies thereof) in his possession
containing any Confidential Information.

 

 
 

--------------------------------------------------------------------------------

 

 

13.2 Noncompetition. Except as otherwise provided herein, Executive agrees that
during the term of this Agreement and for a period of eight months thereafter if
he is receiving severance benefits, he will not, directly or indirectly, without
the prior written consent of the Company, provide consulting services with or
without pay, or own, manage, operate, join, control, participate in, or be
connected as a stockholder, partner, or otherwise with any business, individual,
partner, firm, corporation, or other entity which is then in competition with
the Company or any present affiliate of the Company in the industry of
pharmaceuticals or pharmaceutical intellectual property; provided, however, that
the “beneficial ownership” by Executive, either individually or as a member of a
“group,” as such terms are used in Rule 13d of the General Rules and Regulations
under the Securities Exchange Act of 1934 (“Exchange Act”), of not more than 5 %
of the voting stock of any corporation shall not be a violation of this
Agreement. Notwithstanding the foregoing, Executive shall be permitted to
maintain the ownership interests and directorship described on Exhibit “B”
attached hereto so long as they do not interfere with the performance of his
duties and do not constitute competitive activities.

 

13.3 Right to Company Materials. Executive agrees that all patents, copyrights,
designs, lists, materials, books, files, reports, correspondence, records, and
other documents (“Company Material”) used, prepared, or made available to
Executive, shall be and shall remain the property of the Company. Upon the
termination of his employment and/or the expiration of this Agreement, all
Company Materials shall be returned immediately to the Company, and Executive
shall not make or retain any copies thereof.

 

13.4 Non-solicitation. Executive understands and agrees that in the course of
employment with the Company, Executive will obtain access to and/or acquire
Company trade secrets, including Confidential Information, which are solely the
property of the Company. Therefore, to protect such trade secrets, Executive
promises and agrees that during the term of this Agreement, and for a period of
two years thereafter, he will not solicit or assist or instruct others in
soliciting any employees, customers, or suppliers of the Company or any of its
present or future subsidiaries or affiliates, to divert their employment or
business to or with any individual, partnership, firm, corporation or other
entity then in competition with the business of the Company, or any subsidiary
or affiliate of the Company.

 

13.5 Non-disparagement. Except for statements of fact, internal Company
communications relating to the performance of the Company, disclosures required
under applicable law or in connection with any legal proceedings with respect to
which Executive is a party or witness, Executive will not make any disparaging
remarks regarding the Company at any time during or after the termination of his
employment with the Company. Except for statements of fact, internal
communications relating to the performance of Executive, and disclosures
required under applicable law or in connection with any legal proceedings with
respect to which the Company is a party or witness, the Company will not make
any disparaging remarks regarding Executive at any time during or after the
termination of his employment with the Company.

 

14. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or when mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below, or to such other
addresses as either party may have furnished to the other in writing in
accordance herewith, exception that notice of a change of address shall be
effective only upon actual receipt:

 

 

Company:

AtheroNova Inc.

    2301 Dupont Dr. Suite 525     Irvine, California 92612

 

Attention: Chief Executive Officer

 

 

 

 

Executive:

Mark Selawski

             

 

 
 

--------------------------------------------------------------------------------

 

 

15. Amendments or Additions. No amendment or additions to this Agreement shall
be binding unless in writing and signed by both parties hereto.

 

16. Section Headings. The section headings used in this Agreement are included
solely for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.

 

17. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but both of which together will constitute
one and the same instrument.

 

19. Arbitration. Except as provided herein, any controversy or claim arising out
of or relating in any way to this Agreement or the breach thereof, or
Executive’s employment and any statutory claims including all claims of
employment discrimination shall be subject to private and confidential
arbitration in Orange County, California in accordance with the laws of the
State of California. The arbitration shall be conducted in a procedurally fair
manner by a mutually agreed upon neutral arbitrator selected in accordance with
the National Rules for the Resolution of Employment Disputes (“Rules”) of the
American Arbitration Association or if none can be mutually agreed upon, then by
one arbitrator appointed pursuant to the Rules. The arbitration shall be
conducted confidentially in accordance with the Rules. The arbitration fees
shall be paid by the Company. Each party shall have the right to conduct
discovery including depositions, requests for production of documents and such
other discovery as permitted under the Rules or ordered by the arbitrator. The
statute of limitations or any cause of action shall be that prescribed by law.
The arbitrator shall have the authority to award any damages authorized by law
for the claims presented including punitive damages and shall have the authority
to award reasonable attorney’s fees to the prevailing party in accordance with
applicable law. The decision of the arbitrator shall be final and binding on all
parties and shall be the exclusive remedy of the parties. The award shall be in
writing in accordance with the Rules, and shall be subject to judicial
enforcement in accordance with California law. Notwithstanding anything to the
contrary contained in this Section 19, nothing herein shall prevent or restrict
the Company or Executive from seeking provisional injunctive relief from any
forum having competent jurisdiction over the parties.

 

 
 

--------------------------------------------------------------------------------

 

 

20. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer as may be specifically designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to its conflicts of law
principles.

 

All references to sections of the Exchange Act shall be deemed also to refer to
any successor provisions to such sections.

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date first indicated above.

 



  ATHERONOVA INC.

            By:         Chief Executive Officer          

 

EXECUTIVE:

 

 

 

 

 

 

By:

 

 

 

 

MARK SELAWSKI

 

 

 

 

 



 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit “A”

 

 

OPERATING BENCHMARKS REQUIRED FOR EMPLOYEE BONUS (SECTION 4)

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit “B”

 

 

OWNERSHIP INTERESTS AND DIRECTORSHIPS (Section 13.2)